DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-16,20-23,26,27 and 96-101 are pending in the application. Claim 99-101 were newly added in the amendment filed 9/15/22.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Election/Restrictions
Newly submitted claim 99-101 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims would require a new search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 99-101 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16,20-23,26,27 and 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) in view of Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054), Liu et al. (ACS Appl. Mater. Interfaces 2014, 6, 2131-2136) and Brigger et al. (J. Pharmocol. Exper. Ther. 2002, 303, 928-936) and in further view of Bradbury et al. (US 2014/0248210A1), Mukherjee et al. (US 2016/0067358A1) and Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074).
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) covalently modified with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct (abstract; p7120, left column, second paragraph; p7120, 2.1. Design strategy; p7126, 2.7, Radiolabeled NDCs; p7127, 3. Conclusion). The 131I encompasses the radioisotope of the instant claims. 
The nanoparticles have an organo-silica core-silica shell with diameters down to the sub-10nm range (e.g. 6-7 nm) (p7120, 2.1 Design strategy; p7127, 3. Conclusion) which encompasses the average diameter no greater than 20 nm or is from 3 to 8 nm of the instant claims.
The linkers are peptides cleavable by enzyme-catalyzed hydrolysis, e.g. lysosomal protease (p7120, right column, second paragraph) which encompasses the cleavable peptide linker and lysosomal protease of the instant claims. 
The drug may comprise gefitinib- a receptor tyrosine kinase inhibitor (TKI) to EGFR or geftinib
analogs (p7120, right column, third paragraph; Figure 2) which encompasses the tyrosine kinase inhibitor of the instant claims. EGFR is a molecular target for 40-50% of primary glioblastoma multiforme (GBM) (p7120, right column, third paragraph) which encompasses the GBM of the instant claims. 
The drug component is covalently attached to the PEGylated surface for stability and drug release (p7120, left column, second paragraph).

    PNG
    media_image1.png
    114
    586
    media_image1.png
    Greyscale
(Figures 1,3; Scheme 4).
	The stability of the NDCs were evaluated in aqueous solutions (p7124, 2.6. In vitro evaluation of NDC’s) which encompasses the carrier of the instant claims.
Investigations into the effects of drug loading, the use of additional targeting surface ligands and in vivo studies using relevant brain tumor mouse models are underway (p7172, 3. Conclusion).
Yoo et al. does not disclose the method for treating a brain tumor or the radioisotopes of the instant claim 15.
Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054) discloses silica-based nanoparticle systems comprising surface modifications to allow for the conjugation of various stealth or targeting ligands (p1049, Background and Successes in Preclinical Studies). C-dots are currently being investigated in two separate clinical trials to investigate imaging patients with melanoma and malignant brain tumors (p1049, right column, last paragraph), as evidenced by ClinicalTrials.gov archive NCT01266096 which teaches that [124I]-labeled cRGDY silica nanomolecular particle tracer is used to image malignant brain tumors in a microdosing study via i.v. injection (brief and official titles, conditions).
[124I]cRGDY peptide functions as both the radiolabeled molecule and the targeting peptide to
improve targeting and accumulation in αγβ3 integrin expressing tumors (p1049, Current clinical trials;
Table 1). [124I]cRGDY-PEG-C dots are shown in Fig. 4b.
Liu et al. (ACS Appl. Mater. Interfaces 2014, 6, 2131-2136) discloses the transport of PEGylated silica nanoparticles across the blood-brain barrier. The transport efficiency of PSiNPs across BBB was found to be size-dependent, with increased particle size resulting in decreased efficiency (title; abstract). PEG may increase the endothelial permeability of NPs and thus facilitate their BBB passage (p2132, left column, first paragraph). BBB transport efficiency of PSiNPs is inversely dependent on the size both in vitro and in vivo (p2132, left column, second paragraph; p2135, Transport of PSiNPs across BBB in Vivo). The fluorescence intensity of 25 nm PSiNPs in the brain was maximum, whereas intermediate for 50 nm PSiNPs and minimal for 100 nm PSiNPs (p2135, left column, last paragraph to top of right column and Conclusions). 
Brigger et al. (J. Pharmocol. Exper. Ther. 2002, 303, 928-936) discloses that an emerging approach for improving systemic chemotherapeutic is the use of surface-modified carriers. Coating the carriers with hydrophilic polymers such as PEG gives them a form of steric barrier against interactions with plasma proteins, allows for longer circulation time in the blood compartment by evading capture by MPS. This prolonged plasma half-life will increase the chances for the sterically stabilized carriers to passively extravasate in tumor interstitium, across the leaky and hyperpermeable blood-brain barrier (p929, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PEG-coated C’-dots of Yoo et al. for treating a brain tumor as a.) Anselmo et al. envisioned the use of PEG-coated C’-dots for imaging malignant brain tumors, b.) the PEG moiety is taught by Liu et al. and Brigger et al. to allow for the advantage of BBB passage and passively extravasate in tumor interstitium and c.) the PEG-coated C’-dots of Yoo et al. comprise the targeted cancer drug gefitinib and a size which is acceptable for efficient transported across the BBB.
It would have been predictable to one of ordinary skill in the art that the drug of Yoo et al. will
be used for treatment of brain tumors as Yoo et al. teaches that gefitinib targets primary glioblastoma multiforme and can be effectively released in brain tumors via cleavage of the cleavable linker. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 131I radioisotope of Yoo et al. for the 124I radioisotope of Anselmo et al. as the substitution of one known radioisotope for another analogous radioisotope predictably yields PEG-coated C’-dots capable of imaging and/or treatment.

Yoo et al. does not disclose one or more targeting moieties, such as Fab fragment of the instant claims 10 and 21 or a first moiety and second moiety of the instant claims 12 and 13.
Bradbury et al. (US 2014/0248210A1) discloses fluorescent silica-based nanoparticle having a diameter including between 0.1 nm and about 100 nm, between about 1 nm and about 25 nm, between about 1 nm and about 15 nm, between about 1 nm and about 8 nm (abstract; p1-2, [[0011-0016],[0019]). The nanoparticles are used for the treatment of cancer, such as brain (abstract; p7, [0114]; p29, [0271]). 
The nanoparticle may be coated with PEG which minimizes toxicity and may be further conjugated to a ligand which is capable of targeting a specific cell type, such as Fab (abstract; p10, [0139]). The ligand may be attached to the nanoparticle via a linker via a covalent bond, etc. (p10, [0142]). The nanoparticles bearing F(ab’)2 fragment of J591 can be used to target brain tumor neovasculature for treatment, disease progression monitoring (p11, [0147]).
The nanoparticles may have multiple actively targeted ligands to enhance binding ability to the cellular targets (p8, [0120]; p10, [0142]).
A therapeutic and/or imaging agent may be attached to the nanoparticle (abstract; p, [0167-0169). The therapeutic agent may be attached directly or indirectly to the nanoparticle, such as through PEG (p12, [0154]). The therapeutic agents is attached via a cleavable bond for release of the drug (p, [0173]). The drug comprises Gefitinib, doxorubicin, etc.(p14, [0169]). [124I]cRGDY-PEG-C dots are shown in figures 6,16 and 28A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the F(ab’)2 fragment of Bradbury et al. as a targeting moiety for the PEG-coated C’-dots of Yoo et al. as Bradbury et al. teaches of the advantage of site specific targeting of analogous C’dots across the blood-brain barrier to treat brain tumors due to the surface modifications with PEG and a targeting moiety allows for the additive benefit of crossing the blood brain barrier while targeting a specific target cell.
Also, it would have been predictable to one of ordinary skill in the art to utilize from 1 to 20 discrete targeting moieties, not excluding those of the instant claims 12 and 13 which allow for crossing the blood-brain barrier, including F(ab’)2 fragment and cellular targeting as Bradbury et al. teaches that analogous C’dots may have multiple actively targeted ligands for the advantage of enhanced binding ability to the cellular targets.

Yoo et al. does not disclose the antibodies of the instant claims 22 and 23.
Mukherjee et al. (US 2016/0067358A1) discloses mesoporous silica nanoparticles (MSN) with a PEG2K-antibody moiety grafted to the MSN (p2, [0030]; p15, [0174-175]). The antibodies comprise Fab fragments, F(ab’)2 fragments, Fv fragments, single chain derivatives thereof, Fab monomers (p2, [0024];
p8, [096],[0102]; p9, [0104]; p10, [0114]). The antibodies bind to tumor antigens (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the antibody fragments of Mukherjee et al. for targeting the C’dots of Yoo et al. for the advantage of site specific targeting of the C’dots as different antibodies or antibody fragments provide for the targeting to different targets within a patients and Mukherjee et al. teaches
grafting antibodies to silica nanoparticles via a PEG linker.

Yoo et al. does not disclose treating leptomeningeal metastases.
Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074) discloses the use of erlotinib and gefitinib for
treating leptomeningeal carcinomatosis in non-small-cell lung cancer (NSCLC) (title; abstract). Gefitinib was shown to be dramatically efficacious in NSCLC with EGFR mutations (p1071, Discussion) with a daily dosage of 250 mg/day (p1071, right column, third paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gefitinib-targeted PEG-coated C’-dots of the combined disclosures to treat leptomeningeal metastases as Lee et al. teaches that gefitinib can be used for treating leptomeningeal carcinomatosis and Yoo et al. teaches that it can effectively be released from the PEG-coated C’-dots via a cleavable linker. Therefore, it would have been predictable to examine the sustained release of gefitinib for the treatment of leptomeningeal carcinomatosis.
Response to Arguments
Applicant asserts that Yoo does not disclose any method of treating brain tumor and is limited to in vitro methods of targeting lung cancer cells.
The reference of Yoo et al. was not explicitly used to teach of treating brain tumors but was used to teach of PEG-coated C’-dots comprising gefitinib which targets EGFR on glioblastoma multiforme and that investigations into the effects of drug loading, the use of additional targeting surface ligands and in vivo studies using relevant brain tumor mouse models are underway. Therefore, Yoo et al. envisioned using the gefitinib-targeted PEG-coated C’-dots for targeting and treating brain tumors.
Applicant asserts that Anselmo fails to disclose a method for treating a brain tumor using an NDC and that the NCT ‘096 is related to imaging with the purpose of collecting pharmacokinetic and dosimetry data. There is no suggestion that the C dots used in NCT ‘096 could, or were even expected to
pass the BBB, let alone diffuse within and treat brain tumor.
The references of Anselmo et al. and NCT ‘096 were not explicitly used to teach of treating brain tumors or crossing the BBB but were used to teach of labeling the cRGDY-PEG-C dots with [124I] and envisioned targeting malignant brain tumors with NDC.
The references of Liu et al. and Brigger et al. were used to teach that PEG moiety allows for the advantage of BBB passage and passively extravasation of nanoparticles in tumor interstitium.
The reference of Yoo et al. was used to teach of PEG-coated C’-dots with a size that is acceptable for efficient transported across the BBB.
Applicant’s assertions with regards to the reference of Cui are moot as the references has been withdrawn from the rejection. 
Applicant asserts that Mukherjee relates to isolated antibodies, or fragments or derivatives thereof which specifically bind to markers on epithelial tumors and conjugated the antibodies to mesoporous silica nanoparticles. Mukherjee does not disclose any method for treating a brain tumor.
The instant claims do not exclude mesoporous silica nanoparticles. 
The reference of Bradbury et al. teaches of silica-based nanoparticles may comprise a PEG coating, therapeutic agents and targeting moieties which provide the advantage of enhanced binding ability to the cellular targets. The silica nanoparticles bearing F(ab’)2 fragment of J591 to target brain tumor neovasculature for treatment, disease progression monitoring.
The reference of Mukherjee et al. was not used to teach of treating a brain tumor but was used to teach that different types of antibodies, such as  Fab fragments, F(ab’)2 fragments, Fv fragments, single chain derivatives thereof, Fab monomers can be bound to mesoporous silica nanoparticles (MSN).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to attach one or more antibodies to silica nanoparticles for the advantage of site
specific targeting.
Applicant asserts that Lee is a retrospective review of medical records for patients that received intrathecal gefitinib or erlotinib. There is nothing in Lee that relates to the administration of an NDC intravenously, and nothing relating to the treatment of a brain tumor.
The reference of Lee et al. was not used to teach of treating a brain tumor but was used to teach that erlotinib and gefitinib are drugs used for treating leptomeningeal carcinomatosis. 
Therefore, the release of the gefitinib from the gefitinib-targeted PEG-coated C’-dots of Yoo et al. at a desired tumor location can be used for the method of treating a disease, such as leptomeningeal carcinomatosis. 
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, gefitinib is capable of treating leptomeningeal carcinomatosis once crossing BBB, deliverance to the brain and released from the PEG-coated C’-dots of Yoo et al. 


Claims 1-16,20,21,26,27,96 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2014/0248210A1) in view of Liu et al. (ACS Appl. Mater. Interfaces 2014, 6, 2131-2136), Brigger et al. (J. Pharmocol. Exper. Ther. 2002, 303, 928-936) and Cui et al. (Biomater. 2013, 34, 8511-8520) and in further view of Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074).
Bradbury et al. (US 2014/0248210A1) discloses fluorescent silica-based nanoparticle, such as [124I]cRGDY-PEG-C dots, having a diameter including between 0.1 nm and about 100 nm, between about 1 nm and about 25 nm, between about 1 nm and about 15 nm, between about 1 nm and about 8 nm as
well as that stated above. 
Bradbury et al. does not explicitly disclose treating a brain tumor, such as primary malignant brain tumor or metastatic disease.
Liu et al. (ACS Appl. Mater. Interfaces 2014, 6, 2131-2136) discloses the transport of PEGylated silica nanoparticles across the blood-brain barrier. The transport efficiency of PSiNPs across BBB was found to be size-dependent, with increased particle size resulting in decreased efficiency (title; abstract). PEG may increase the endothelial permeability of NPs and thus facilitate their BBB passage (p2132, left column, first paragraph). BBB transport efficiency of PSiNPs is inversely dependent on the size both in vitro and in vivo (p2132, left column, second paragraph; p2135, Transport of PSiNPs across BBB in Vivo). The fluorescence intensity of 25 nm PSiNPs in the brain was maximum, whereas intermediate for 50 nm PSiNPs and minimal for 100 nm PSiNPs (p2135, left column, last paragraph to top of right column and Conclusions). 
Brigger et al. (J. Pharmocol. Exper. Ther. 2002, 303, 928-936) discloses that an emerging approach for improving systemic chemotherapeutic is the use of surface-modified carriers. Coating the carriers with hydrophilic polymers such as PEG gives them a form of steric barrier against interactions with plasma proteins, allows for longer circulation time in the blood compartment by evading capture by MPS. This prolonged plasma half-life will increase the chances for the sterically stabilized carriers to passively extravasate in tumor interstitium, across the leaky and hyperpermeable blood-brain barrier (p929, left column, second paragraph). 
Cui et al. (Biomater. 2013, 34, 8511-8520) discloses transferrin-conjugated magnetic silica PLGA nanoparticles loaded with doxorubicin and paclitaxel for brain glioma treatment (title) (DOX-PTX-NPs-Tf) (abstract). The effective treatment of malignant brain gliomas is hindered by the poor transport across the blood-brain barrier (BBB) and low penetration across the blood-tumor barrier (BTB) (abstract).
Transferrin (Tf) has been widely applied to enhance cellular uptake of drug loaded nanoparticles
(NPs) since Tf-receptors are overexpressed in brain capillary endothelium and glioma cells (p8511, right column, second paragraph). Tf enhances the transport efficiency across BBB and targets the brain glioma cells (p8512, left column, third paragraph). 
DOX and PTX are common chemotherapeutic drugs that have excellent anti-tumor efficacy against various solid tumors (p8512, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PEG-coated C’-dots of Bradbury et al. for treating a brain tumor as a.) Bradbury et al. envisioned treating brain tumors, b.) the PEG moiety is taught by Liu et al. and Brigger et al. to allow for the advantage of BBB passage and passively extravasate in tumor interstitium, c.) the size of the PEG-coated C’-dots of Bradbury et al. is acceptable for efficient transported across the BBB and d.) drugs, such as DOX of Cui et al. are known to be used for brain glioma treatment.
Therefore, it would have been predictable to deliver the PEG-coated C’-dots of Bradbury et al. across the BBB and provide release of the drug to the brain for the treatment of brain glioma as the multiple targeting moieties of Bradbury et al. and/or Transferrin (Tf) of Cui et al. in combination with the PEG moiety provide the advantage of the additive benefit of crossing the blood brain barrier while targeting a specific target cell.

Bradbury et al. does not explicitly disclose a first moiety and second moiety of the instant claims 12 and 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the F(ab’)2 fragment of Bradbury et al. as a targeting moiety for the C’dots for the advantage of site specific targeting of the C’dots across the blood-brain barrier to treat brain tumors and predictably utilize from 1 to 20 discrete targeting moieties, not excluding those of the instant claims 12 and 13 which cross the blood-brain barrier, for the advantage of enhanced binding
ability to the cellular targets.

Bradbury et al. does not disclose treating leptomeningeal metastases.
Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074) discloses the use of erlotinib and gefitinib for
treating leptomeningeal carcinomatosis in non-small-cell lung cancer (NSCLC) (title; abstract). Gefitinib was shown to be dramatically efficacious in NSCLC with EGFR mutations (p1071, Discussion) with a daily dosage of 250 mg/day (p1071, right column, third paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to utilize the gefitinib-targeted PEG-coated C’-dots of the combined disclosures to treat leptomeningeal metastases as Lee et al. teaches that gefitinib can be used for treating leptomeningeal carcinomatosis and Bradbury et al. teaches that a drug (e.g. gefitinib) can effectively be released from the PEG-coated C’-dots via a cleavable linker. Therefore, it would have been predictable to examine the sustained release of gefitinib for the treatment of leptomeningeal carcinomatosis
Response to Arguments
Applicant assertions with regards to Phillips, Anselmo, NCT ‘096, Mukherjee, Rudnicka and Huang are moot as the references have been withdrawn from the rejection. 
Applicant asserts that Cui et al. discloses a DDS comprising a core-shell composite composed of mesoporous iron oxide particles encapsulated by a silica shell for treating glioma.
The reference of Cui et al. was used to teach that DOX was a drug used for treating glioma and that Transferrin (Tf) allows for delivery of a nanoparticle across the BBB.
Applicant assertions with regards to Lee are stated and answered above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to
overcome an actual or provisional rejection based on nonstatutory double patenting provided the
reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims 1-7,10,11,14-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) as stated in the office action mailed 3/28/22. 
The claims 1-11,14-16,20,21,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) as stated in the office action mailed
3/28/22. 
The claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Ma et al. (WO2013/192609) as stated in the office action mailed 3/28/22. 
The claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) as stated in the office action mailed 3/28/22.
The claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) as stated in the office action mailed 3/28/22.
The claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of Ma et al. (WO2013/192609) as stated in the office action mailed 3/28/22.
The claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of Huang
et al. (Mol. Cancer Ther. 2011, 10, p761-769) as stated in the office action mailed 3/28/22.
The claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) as stated in the office action mailed 3/28/22.
The claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of Ma et al. (WO2013/192609) as stated in the office action mailed 3/28/22.
The claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) as stated in the office action mailed 3/28/22.
The claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) as stated in the office action mailed 3/28/22.
The claims 1,3-7,10-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of Ma et al. (WO2013/192609) as stated in the office action mailed 3/28/22.
The claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-20 of U.S. Patent No. 10,485,881 as stated in the office action mailed 3/28/22.
The claims 1,3-11,14-16,20,26,27 and 96-98 rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,111,963 as stated in the office action mailed 3/28/22.
The claims 1,3-7,10,11,16,20,21,23,26,27 and 96 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending
 Application No. 16/714,182 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) as stated in the office action mailed 3/28/22.
The claims 1,3-11,16,20,21,23,26,27 and 96-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending Application No. 16/714,182 in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) as stated in the office action mailed 3/28/22.
The claims 1,3-7,10-13,16,20,21,23,26,27 and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending Application No. 16/714,182 in view of Ma et al. (WO2013/192609) as stated in the office action mailed 3/28/22.
Applicant asserts that the only the claims, and not the specification, of the reference patent or application are available for consideration of obviousness-type double patenting. The claims of US ‘998 do not relate to any method of treatment, let alone method of treating a brain tumor comprising intravenously administering NDC as presently claimed, which implicitly requires passage of the NDC across the BBB.
Applicant asserts that ‘456 is a counterpart of US ‘998 and thus for the same reasons, Applicant
respectfully request withdrawal of the rejection. 
Applicant asserts that ‘847 is a counterpart of US ‘998 and thus for the same reasons, Applicant respectfully request withdrawal of the rejection. 
Applicant asserts that ‘997 is a counterpart of US ‘998 and thus for the same reasons, Applicant respectfully request withdrawal of the rejection. 
Applicant asserts that ‘881 is a counterpart of US ‘998 and thus for the same reasons, Applicant respectfully request withdrawal of the rejection. 
Applicant asserts that ‘963 is a counterpart of US ‘998 and thus for the same reasons, Applicant
respectfully request withdrawal of the rejection. 
Applicant asserts that 16/714,182 is a counterpart of US ‘998 and thus for the same reasons, Applicant respectfully request withdrawal of the rejection. 
The reference patent claims ‘998 teach of nanoparticles with a silica-based core and a silica shell, PEG polymer coating, radiolabel and F(ab’)2 fragments attached to the polymer which are administered to a human subject for diagnosis and/or monitoring and which are analogous to the silica nanoparticles of the instant claims. The disease to be diagnosed or monitored is brain cancer. 
The reference patent claims ‘456 teach of nanoparticles with a silica-based core and a silica shell, PEG polymer coating, targeting peptide attached to the polymer, therapeutic agent, etc. which are analogous to the silica nanoparticles of the instant claims. 
The reference patent claims ‘847 teach of nanoparticles with a silica-based core and a silica shell, PEG polymer coating, targeting peptides attached to the polymer, radiolabels, therapeutic agent, etc. which are analogous to the silica nanoparticles of the instant claims.
The reference patent claims ‘997 teach of nanoparticles with a silica-based core and a silica shell, polymer coating, targeting peptides attached to the polymer, radiolabels, therapeutic agent, etc. which are analogous to the silica nanoparticles of the instant claims.
The claims of copending application 16/714,182 comprise a silica based nanoparticle , polymer coating, Fab targeting ligands, therapeutic agent covalently bound through PEG, radionuclide, etc. which are analogous to the silica nanoparticles of the instant claims.
The reference of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin and the method of treating cancer cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the nanoparticles via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The reference of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoparticles via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The reference of Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots) comprising PEG surface functionalization used for imaging and delivery of molecular cargo (e.g. therapeutic agent) to an individual via controlled release of the molecular cargo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoparticles of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the therapeutic agent for treating cancer cells.
The nanoparticles of the reference patents stated above have the same properties and are capable of the same functions as those of the instant claims, such as targeting and treating brain cancer. 
The reference patent ‘881 claims comprise a non-mesoporous silica nanoparticle comprising a polymer coating, enzyme sensitive PEG linker bound to a drug, targeting moieties, etc. that are analogous to those of the instant claims, have the same properties and are capable of the same functions, such as targeting and treating brain cancer. 
The reference patent ‘963 claims comprise a non-mesoporous silica nanoparticle comprising a polymer coating, enzyme sensitive PEG linker bound to a drug, targeting moieties, etc. that are analogous to those of the instant claims, have the same properties and are capable of the same functions, such as targeting and treating brain cancer. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618